             Case 1:19-cr-00631-WHP Document 26 Filed 12/15/19 Page 1 of 2




                      11 BROADWAY, SUITE 715     NEW YORK, NEW YORK 10004
                           Tel. (212) 344-5180   www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                               ERIC M. ARNONE


     
                                                                December 15, 2019
     Judge William H. Pauley, III
     Senior District Court Judge
     United States District Court, Southern District of New York
     VIA ECF

           Re:    United States v. Lazaro Rosabal Fleitas, 19-CR-631(WHP)

     Dear Judge Pauley,

           I represent the defendant in the above-captioned matter. I write to respectfully
     suggest and request an adjournment of the upcoming December 20 conference. I
     have conferred with my counterparts with the prosecution and they have no
     opposition to this application.

            I previously requested a two-week adjournment on my client’s behalf because
     we had just received from the prosecution a plea bargain agreement that I needed to
     review with my client and an interpreter. I now apologize to the Court for failing to
     identify a potential problem with my previous request. Specifically, my client has
     discovered that the flights from his home in Miami to New York are prohibitively
     expensive for him at this time of year (on account of the holiday traffic,
     undoubtedly). Of course, he is financially eligible for CJA counsel, so this expense
     is a genuine concern for his family. As such, we would respectfully request an
     additional two week adjournment, to perhaps January 10, 2020. We anticipate that
     flights will be more affordable at that time. Furthermore, my client would
     respectfully request an afternoon appearance, as he would need time to fly up from
     Florida in the morning and come directly to court from the airport.
             Case 1:19-cr-00631-WHP Document 26 Filed 12/15/19 Page 2 of 2




                      11 BROADWAY, SUITE 715         NEW YORK, NEW YORK 10004
                           Tel. (212) 344-5180       www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                                        ERIC M. ARNONE


     
           Furthermore, my client and I have identified a technical issue with one of the
     discovery items disclosed to us by the prosecution, and we are working with our
     counterparts to correct the problem. The adjournment will hopefully allow us to sort
     out that issue prior to the next appearance. I am also informed that the assigned
     prosecutor, Ms. Johnson, has a scheduling conflict with the December 20
     appearance, as well.

          The defense would consent to a waiver of speedy trial time pursuant to 18
     U.S.C. § 3161 for this purpose.

           This is the third request for an adjournment.

                                             Most sincerely,

                                             _______________/s/__________________
                                             Matthew J. Galluzzo, Esq.
                                             GALLUZZO & ARNONE LLP
                                             11 Broadway Suite 715
                                             New York, New York 10004
                                             (212) 344-5180

     CC:
     AUSA Emily Johnson                          Application granted. Conference adjourned to January 20, 2020 at
     AUSA Kiersten Fletcher                      2:00 p.m.

     VIA EMAIL AND ECF




                                                                   December 17, 2019
